United States Court of Appeals
                        For the First Circuit

No. 11-1624

                            UNITED STATES,

                              Appellee,

                                  v.

                             ABDELA TUM,

                        Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MAINE

             [Hon. D. Brock Hornby, U.S. District Judge]


                                Before

                   Boudin,* Hawkins,** and Thompson,
                            Circuit Judges.


     Gail M. Latouf for appellant.
     Margaret D. McGaughey, Assistant United States Attorney, with
whom Thomas E. Delahanty II, United States Attorney, was on brief,
for appellee.



                           February 1, 2013



     *
       Judge Boudin heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion. The remaining two panelists issue
this opinion pursuant to 28 U.S.C. § 46(d).
     **
          Of the Ninth Circuit, sitting by designation.
           THOMPSON, Circuit Judge.

                                     Overview

           Abdela    Tum      asks    us     to    overturn     his    bench-trial

convictions for violating and conspiring to violate the federal

wire-fraud statute, a law that (at the risk of oversimplification)

criminalizes a scheme to defraud involving an interstate-wire

communication.      See 18 U.S.C. §§ 1343 and 1349.                   Tum's attack

basically comes in two waves.          Convinced that the evidence failed

to show that he had caused an interstate-wire transmission, he

argues   first   that   his    wire-fraud         convictions   cannot    stand.

Reminding us that conspiracy involves a knowing agreement between

two or more parties to violate some other law, he protests that the

evidence did not show the existence of a coconspirator, so the

conspiracy conviction must fall too.

           Winning a sufficiency challenge like this is no easy

thing, because we must examine the facts and inferences in the

light most favorable to the government, even though our review is

de novo ("de novo" being another way of saying that we give the

judge's legal ruling a fresh look).               See, e.g., United States v.

Guerrier, 669 F.3d 1, 7 (1st Cir. 2011).             Tum clearly faces a steep

uphill fight.    And it is one that he must lose, for reasons that

will shortly become clear.




                                       -2-
                                  Hiding the Truth

              Tum worked for Barber Foods in Maine as a production

worker for almost 16 years, from 1990 to 2006.                  His wife, Sherifa

Hussen, worked there too.           Asthma left him unable to do his job.

And eventually he started receiving short- and then long-term

disability payments through a benefits policy issued to Barber

Foods by Unum Life Insurance Company of America, which, the parties

tell us, is a Maine-based firm.                  When Tum started working for

Barber Foods, he spoke very little English.                         But when he was

looking to jump-start the disability-payment process about a decade

and a half later (we do not know exactly how, but at some point he

did learn about the benefits policy, obviously), he had no trouble

communicating with Barber Foods's benefits manager.

              For a person in Tum's then-position, the policy in play

here   does    a   number   of     important       things:      It    considers    him

"disabled" (in insurance-speak) if he suffers an earning loss of

"20% or more" caused by a "sickness or injury" that restricts him

"from performing the material and substantial duties" of his

"regular occupation."            It also lets him work while collecting

disability     benefits     but    warns    that    Unum     will    reduce   or   stop

payments depending on how much he earns (the particulars of this

are unimportant). On this last point the policy stresses that Unum

"may require" him to prove his earnings.               Over the next few months




                                           -3-
Unum would remind Tum more than once that he had to remain disabled

as defined by the policy to keep getting benefits.

          Skipping over details not relevant to the issues on

appeal, we see that Unum began sending Tum checks monthly sometime

in 2006 – checks that Tum quickly deposited into an account at

KeyBank in Maine.   In June 2007, however, Tum asked Unum if it

could deposit the funds directly into his KeyBank account instead.

Unum said yes, triggering a series of events that took place in

various states, which we thumbnail this way.      Unum inputted Tum's

bank account and routing numbers into a "batch" system – i.e., a

system where information is collected, stored, and processed later,

rather than in real time.     See Harry Newton, Newton's Telecom

Dictionary 180 (26th ed. 2011).   The batch system's server is in

South Carolina.   JP Morgan in Florida then verified Tum's data as

part of the next phase in the review process.     Everything checked

out just fine, and so in July 2007 Unum started electronically

transferring funds it had with JP Morgan in Illinois to a KeyBank

department in Ohio – funds that passed through the Federal Reserve

system (there is no Federal Reserve branch in Maine, apparently) –

but only after JP Morgan in Florida gave its Illinois counterpart

the go-ahead each time.   And that is how things pretty much went

until December 2009, when the FBI got involved.    But we have gotten

ahead of our story and so must back up a bit.




                                -4-
           Tum had a secret, and it was a doozy:              He had been

working for Home Health Care Solutions ("HHCS," for short) since

March 2007 as a driver.      A slew of documents – e.g., independent-

contractor agreements between HHCS and Tum, invoices from Tum to

HHCS, copies of checks from HHCS to Tum, a letter from HHCS

recording payment advances to Tum, documents from HHCS to Tum's

mortgage provider verifying his employment – showed that, and this

too:   that, given his HHCS earnings, Tum was raking in disability

benefits that he was not entitled to (as the government argues and

Tum does not contest).

           Trying to do his best to keep from being found out (an

obvious inference from the record), Tum did tell an Unum disability

specialist in December 2007 that he was thinking about getting a

part-time job.    But he said not a word about the HHCS job that he

already had.   Anyway, the specialist told Tum that if he did return

to work, he needed to call back with details "regarding his

employer, his new position and his pay" so Unum could verify his

disability status.      Understood, Tum said (or something to that

effect).

           Hard   on   the   heels    of   this   exchange,   a   number   of

significant things happened:         Tum stopped submitting invoices to

HHCS – the next invoice bore his wife's name.           HHCS created dual

sets of invoices for work completed before the December 2007

conversation, one in Tum's name and the other in Hussen's, and



                                     -5-
started cutting checks payable to Hussen, not Tum.   HHCS generated

an independent-contractor agreement in Hussen's name too. Also, an

HHCS accountant prepared a 1009 form for Hussen – but not for Tum

– that listed her supposed 2007 earnings.      And Tum had a tax

specialist use that document in preparing the couple's joint

return, which the specialist then e-filed to the IRS.     Adding to

the intrigue, Hussen would later tell federal agents that she never

worked for HHCS – a story the judge would later credit.

          Exchanges like the one Tum had with Unum in December 2007

happened a lot over the next two years.   Here are some highlights

(or lowlights, if you will):

          In January 2008 Tum told another Unum employee that he

was delivering newspapers for the Portland Press Herald, pocketing

15 cents per delivery, and he promised to provide Unum with his

Portland Press Herald paystubs.    But he again said nothing about

his HHCS work – even though by this time he had been with HHCS for

nine months.

          Also, Unum sent Tum several letters in 2008 asking him to

document his monthly earnings.     Having not gotten a proper and

timely response, Unum stopped paying disability benefits to him in

October 2008.   At last stirred to action, Tum faxed a handwritten

note to Unum in December 2008, explaining that his "income is very

low" because he has not been "able to do meaningful work."   He "was

delivering papers" for the Portland Press Herald, he added, making



                                 -6-
"$350 biweekly."     Enclosing an "income report," he said that that

number did not really reflect his true earnings, because he had to

pay   his    work-related   expenses   (gassing    up    his   car   to   make

deliveries, for example) out of his own pocket.            Not a peep about

HHCS, though.

             About two weeks later, Unum sent Tum a letter saying that

it had "reopened your claim and released [your] benefits . . . ."

Tum wrote back in January 2009, thanking Unum for "being concerned

about people" and for "helping us to stay in our home."          Discussing

his income, Tum stressed that he presently earned "under $10,000 a

year."      "I have applied everywhere for employment," he continued,

but "[s]o far there has been no response.         Right now I am trying to

get a license to become a taxi cab driver.              I believe this will

make me self sufficient."       Following a familiar pattern, Tum's

letter gave no hint that he was working with HHCS.

             Sometime in April 2009, Unum reviewed Tum's 2008 earnings

with a critical eye and found that what he had told them and what

he had told the IRS were two different things – he had given Unum

a smaller number, a discrepancy, Unum concluded, that resulted in

his getting a few thousand dollars more in benefits than he should

have.    Obviously Unum did not realize how large the discrepancy

really was, given how Tum was mum about his HHCS income.             Tum did

say, though, that he could not pay any money back, as Unum

demanded, because the Portland Herald Press had fired him over some



                                   -7-
late deliveries, adding that his only source of income now was his

Unum disability checks and his wife's earnings at Barber Foods – an

untruth for sure, given the HHCS income that he was still keeping

from Unum.

                         Arrest and Fallout

           Tum's scheme came to a screeching halt in 2010, when

federal authorities filed a criminal complaint against him and his

wife, Hussen.    A federal grand jury later indicted them each on

sixteen counts of wire fraud and one count of conspiring with

unnamed others to commit wire fraud.    See 18 U.S.C. §§ 1343 and

1349.1   The two waived their right to a jury and asked for a bench

trial.    The judge granted their request.    At the close of the

government's case, the pair moved for acquittal on all counts based

on insufficient evidence.   The judge reserved decision.   See Fed.

R. Crim. P. 29(b).   The duo then presented some evidence in their

own defense, calling a couple of witnesses who mostly talked about

Tum's limited English language skills, and they renewed their

motions for acquittal after they rested. The judge reserved ruling


     1
       Section 1343 punishes
     [w]hoever, having devised or intending to devise any
     scheme or artifice to defraud, or for obtaining money or
     property by means of false or fraudulent pretenses,
     representations, or promises, transmits or causes to be
     transmitted by means of wire . . . communication in
     interstate . . . commerce, any writings, signs, signals,
     pictures, or sounds for the purpose of executing such
     scheme or artiface . . . .
And section 1349 punishes "[a]ny person who attempts or conspires
to commit" wire fraud (among other offenses).

                                -8-
on those motions too, saying he wanted to hear closing arguments

first.

           Eventually the judge acquitted Hussen of all charges.

For starters, he found no evidence that she knew what Unum wanted

Tum to do or that his HHCS earnings could affect his benefits.

Sure, she probably should have suspected that Tum was trying to

scam Unum, the judge added, "but that's not enough."       Proof beyond

a reasonable doubt is required, he reminded the lawyers, and the

evidence against Hussen did not satisfy that standard on any of the

counts.

           But there was more than enough to find Tum guilty of

"schem[ing] to defraud Unum" of "its money" in violation of the

wire-fraud act, the judge ruled.          And, zeroing in on the HHCS-

related   documents   (contracts,    invoices,   checks,   letters,   tax

documents, etc.), the judge also found sufficient evidence of Tum's

conspiring with HHCS to commit wire fraud.        So he rejected Tum's

acquittal pleas and found him guilty on all counts.

           Which brings us to today, with Tum staking everything on

convincing us that the judge erred on the sufficiency issues.         We

tackle his contentions in the next section, adding a few more

details to this saga when needed.

                         Issues and Rulings

           First up is Tum's attack on the sufficiency of the

evidence behind his wire-fraud convictions – a challenge we review


                                    -9-
de novo and in the light most favorable to the judge's guilty

finding.   See, e.g., Guerrier, 669 F.3d at 7.

           To prove wire fraud, the government had to show beyond a

reasonable doubt his knowing and willful participation in a scheme

to defraud and the use of interstate wires to further that scheme.

See, e.g., United States v. Denson, 689 F.3d 21, 24 (1st Cir.

2012).   The scheme had to "employ material falsehoods" too – i.e.,

false or omitted statements that a reasonable person would consider

important in deciding what to do. Neder v. United States, 527 U.S.

1, 16, 20 (1999).   Also, the government need not have shown that he

"personally use[d] the wires," but only that "such use was a

reasonably   foreseeable   part    of    the   scheme   in   which   [he]

participated."   United States v. Woodward, 149 F.3d 46, 63 (1st

Cir. 1998) (quoting United States v. Sawyer, 85 F.3d 713, 723 n.6

(1st Cir. 1996), which in turn was quoting United States v. Boots,

80 F.3d 580, 585 n.8 (1st Cir. 1996)) (internal quotation marks

omitted); see also United States v. Fermín Castillo, 829 F.2d 1194,

1198-99 (1st Cir. 1987) (explaining that "[w]hether or not the

appellant had foreknowledge of the precise series of [electronic

communications] . . . is beside the point," and stressing that

"[a]s long as some use of [wires] in the course of the endeavor was

reasonably to be anticipated, the causation requirement is met").




                                  -10-
            Taking aim at the interstate-wire requirement, Tum claims

that the government's proof here fell short.2             His thesis goes

something like this:     Unum has an office in Maine.        KeyBank is a

Maine    bank.    And   Tum    lived   in   Maine.     Consequently,   the

transferring of benefits had to have been done by intrastate – not

interstate – wire communications.

            Not so. Recall what happened when Tum asked Unum to send

his disability payments via direct deposit.          Yes, an Unum employee

in Maine keyed Tum's banking information into the batch system.

But, devastating to his Maine-centric take on events, the system's

server is in South Carolina, and the data was transmitted to

Florida for processing/verification.        Also, and equally hurtful to

his cause, the electronic transferring of funds involved banks in

Illinois and Ohio too.        In other words, looking at the facts and

inferences in the light most helpful to the government, see, e.g.,

     2
       Actually, to be fair, one of the argument headings in his
opening brief accuses the government of not proving any of the key
elements of wire fraud.     But he spends all of his time there
discussing the interstate-wire issue. He does say in his reply
brief that he never "willfully" kept anything from Unum – rather,
his difficulty with English prevented him from knowing what Unum
expected of him, or so he claims.     But because he floated this
theory in his reply (not opening) brief, it is forfeited. See,
e.g., Battista v. Clarke, 645 F.3d 449, 456 (1st Cir. 2011). And
even if we were willing to overlook this problem, he would still
lose, because on this record, viewed as it must be in the light
most flattering to the verdict, see, e.g., Guerrier, 669 F.3d at 7,
a levelheaded factfinder could conclude that Tum knew what Unum
wanted him to do – something that leaps off the transcript pages,
given his fessing up to his Portland Press Herald job but not to
his more lucrative HHCS work after Unum employees explained what
was required of him and how what he earned could affect his
benefits.

                                    -11-
Guerrier, 669 F.3d at 7, we believe that a factfinder could

rationally find the use of interstate wires here.

            Still hoping against hope to avoid all this, Tum tries to

make two points.      Neither persuades.

            His opening argument has three steps.         Step 1:    KeyBank

told its customers in May and June 2007 that going forward, its

checking statements would provide more details concerning the wire-

transfer process – e.g., the new and improved "wire descriptions

will include the wire transfer Sender's Name . . . ."         Step 2:    The

Unum direct deposits lacked that information.          Step 3:     Ergo, one

can infer from this that no interstate-wire transfers happened.

What hurts Tum, however, is the standard of review, which compels

us to draw all reasonable inferences in the government's favor, not

his.   See, e.g., Guerrier, 669 F.3d at 8.        And the judge had enough

evidence to infer – consistent with the government's theory – that

an interstate-wire communication actually occurred.               That Tum's

interstate thesis may be plausible changes nothing, "because the

issue is not whether a [factfinder] rationally could have acquitted

but    whether   it   rationally   could   have   found   guilt     beyond   a

reasonable doubt."      United States v. Seng Tan, 674 F.3d 103, 107

(1st Cir. 2012).        And read correctly – again, in a way most

agreeable to the judge's guilty finding – the testimony illumined

above about the multistate wire-communications process for direct

deposit completely undoes Tum's very speculative suggestion that



                                   -12-
not a single transmission crossed state lines.                     He tries to play

down this direct-deposit testimony, suggesting it only highlights

how the direct-deposit process works generally, not how it worked

here.        But we think a clear-sighted factfinder could conclude

otherwise.

                 Next, Tum insists that the government stumbled by not

proving that the interstate nature of the wire transmissions was

reasonably foreseeable to him.             He is off base with this one too.

The wire-fraud statute's interstate-nexus requirement is purely

jurisdictional and not a substantive element of the offense,

meaning the government did not have to prove that Tum had reason to

think that a communication would cross state lines.3                   Instead, all

that       the   government   had   to    show   was   that   it    was   reasonably

foreseeable to a person in Tum's shoes that a wire communication

would be made to further the scheme.             See, e.g., Woodward, 149 F.3d

at 63-64; Fermín Castillo, 829 F.2d at 1198-99.                      And there was

plenty of evidence of that:              For openers, a significant number of

       3
       See, e.g., United States v. Lindemann, 85 F.3d 1232, 1241
(7th Cir. 1996); United States v. Blackmon, 839 F.2d 900, 907 (2d
Cir. 1988); United States v. Bryant, 766 F.2d 370, 375 (8th Cir.
1985); cf. United States v. Robinson, 843 F.2d 1, 6 (1st Cir. 1988)
(making a similar point in discussing a statute dealing with gun-
toting felons, noting that the "passage of a gun in interstate
commerce . . . can make a felon's receipt of that gun, later and
without knowledge of or involvement in its previous interstate
journey, illegal"); see generally United States v. Feola, 420 U.S.
671, 677 n.9 (1975) (stressing that "the significance of labeling
a statutory requirement as 'jurisdictional' is . . . merely that
the existence of the fact that confers federal jurisdiction need
not be one in the mind of the actor at the time he perpetrates the
act made criminal by the federal statute").

                                          -13-
communications he got from Unum came either directly from its South

Carolina benefits center or from its Maine-based office but with

the benefits center's Palmetto State address emblazoned on them.

Also, no one can deny that electronic communications go on all the

time today, see United States v. Mullins, 613 F.3d 1273, 1281 (10th

Cir. 2010), particularly in the world of banking, see, e.g., Fermín

Castillo, 829 F.2d at 1198-99.4           So having asked that benefit

payments be deposited electronically into his account, a sensible

person   in   Tum's   position   should    have   anticipated   that   wire

transmissions involving Unum and others would follow – at least a

reasonable factfinder using "common sense" could so conclude, which

is all that is required.         See Woodward, 149 F.3d at 64; see

generally United States v. Ortiz, 966 F.2d 707, 712 (1st Cir. 1992)

(holding that, in grading a sufficiency challenge, factfinders need

not "divorce themselves from their common sense" or "abandon the

dictates of mature experience").          Of course, the communication

actually had to have crossed state lines, see generally United

States v. Lewis, 554 F.3d 208, 213 (1st Cir. 2009) (explaining that

the wire-fraud statute "require[s] actual crossing of a state . . .

border"), but the government proved that in spades, as we pointed

out above.



     4
       See generally United States v. Muni, 668 F.2d 87, 90 (2d
Cir. 1981) (stressing that "[t]he content of reasonable
foreseeability must inevitably keep pace with advances in
technology and general awareness of such advances").

                                   -14-
                 The unavoidable bottom line is that the evidence was

strong enough to uphold Tum's wire-fraud convictions.                    We shift

focus, then, to his complaint about the adequacy of the evidence

underpinning his wire-fraud-conspiracy conviction – a complaint we

likewise consider de novo, reading the record in the light most

compatible with the government's theory of the case.                 See, e.g.,

Guerrier, 669 F.3d at 7.          To put his claim in context, we start

with some basic principles of conspiracy law.

                 A conspiracy is an agreement between the defendant and

another or others with a particular kind of object – to commit a

crime.       See, e.g., United States v. Fenton, 367 F.3d 14, 19 (1st

Cir. 2004).        One must be a willing participant but need not "know[]

the exact scope and extent of the collective endeavor."                    United

States v. Ruiz, 905 F.2d 499, 506 (1st Cir. 1990).                  Knowing its

essential nature suffices.             See, e.g., United States v. O'Campo,

973 F.2d 1015, 1019 (1st Cir. 1992) (holding that "the government

need not establish that the [members] knew or agreed upon every

detail of the conspiracy," but only "the essential nature of the

plan       and   their   connections    with    it")   (citation   and   internal

quotation marks omitted)).5             Also, the government may prove an

       5
       See also United States v. Sánchez-Berríos, 424 F.3d 65, 75
(1st Cir. 2005); United States v. Martínez-Medina, 279 F.3d 105,
113 (1st Cir. 2002); United States v. Martin, 228 F.3d 1, 11 (1st
Cir. 2000); see generally United States v. Piper, 35 F.3d 611, 615
(1st Cir. 1994) (clarifying that to prove the required voluntary
participation, the government must prove both "an intent to agree
and an intent to effectuate the commission of the substantive
offense").

                                         -15-
agreement by circumstantial evidence – say, for example, by showing

"a common purpose (such as a purpose to sell illicit drugs),

overlap of participants, and interdependence of various elements in

the overall plan."       Martínez-Medina, 279 F.3d at 113-14.           And a

criminal factfinder need not turn a blind eye to what "is perfectly

obvious."      United States v. Ingraham, 832 F.2d 229, 240 (1st Cir.

1987).

              As argued by the parties, everything here turns on the

agreement element.      A wealth of evidence shows that Tum and HHCS

(the judge-found coconspirators) agreed to scam someone.              Remember

how   right    after   Unum   reminded   Tum   in   December   2007    of   his

job/income-disclosure requirements (one of the umpteenth reminders,

it seems) HHCS created a batch of false documents – contracts,

invoices, checks, letters, tax-related papers, etc. – to hide his

HHCS employment and pay.         And remember too that Tum had a tax

specialist use the false info in working up his e-filed joint tax

return.   But did the government have to prove that HHCS knew when

it teamed up with Tum that the specific object of the conspiracy

was a wire fraud against Unum?

              Tum answers with an unequivocal "yes."       And, he quickly

adds, not a scrap of evidence shows that HHCS knew that he was

trying to pull a fast one on Unum, which, he says, puts HHCS in the

same boat as Hussen – whom the judge had acquitted.                   Even the

government concedes that nothing directly shows that HHCS knew that

Tum was defrauding Unum.      To Tum's way of thinking, the evidence at

                                    -16-
most suggests that HHCS agreed to help him cheat the IRS, not

swindle Unum.    And because the duo did not agree on the Unum fraud,

his theory continues, we must reverse the conspiracy conviction.

           Hold on, the government says.        All HHCS had to know was

that Tum was perpetrating a fraud involving his income, not that

Unum was the one being bilked.      And given the volume of evidence on

that   score,   the   conspiracy   conviction   survives   a   sufficiency

review.

           Neither side cites any controlling caselaw that directly

answers the question.      But this is not quite the issue of first

impression here that the parties make it out to be.

           Helpfully, the Supreme Court has said in another context

that the government in a conspiracy case need not prove the

identity of a specific victim, unless the statute underlying the

conspiracy charge so requires. See Feola, 420 U.S. at 672-73, 684,

686-93 (affirming a conviction for conspiring to assault a federal

officer even though the defendant had no idea that the victim was

a federal officer).       So the key to the conundrum lies in the

statutory language of the act that the judge found Tum and HHCS had

conspired to infract – the wire-fraud act.        As we said many pages

ago, the core elements of wire fraud are a scheme to defraud

involving an interstate communication by wire.             Conspicuously

missing from this list is any requirement that the schemers know

the identity of the fraud victim.         The same is true for the mail-

fraud statute, see 18 U.S.C. § 1341, the elements of which mirror

                                   -17-
the wire-fraud statute in relevant respects, so cases dealing with

one statute are helpful in dealing with the other.                       See, e.g.,

Carpenter   v.    United   States,    484       U.S.   19,    25   n.6     (1987).

Critically, one of our mail-fraud cases flatly rejected the idea

that the    government     is   obliged    to    prove that        the    defrauders

intended to defraud a specific victim, reasoning that the mail-

fraud act "requires only that there be a scheme to defraud . . . ."

United States v. Royal, 100 F.3d 1019, 1030 (1st Cir. 1996)

(citing, most relevantly, Sawyer, 85 F.3d at 723).                        We see no

reason for a different result in wire-fraud cases.6                      And because

the fraud victim's identity is not an essential element of wire

fraud, neither is it an essential element of conspiracy to commit

wire fraud.      See, e.g., Feola, 420 U.S. at 686, 696 (holding that

a conspiracy conviction requires proof of the same mental state as

the substantive offense itself).

            That conclusion torpedoes Tum's theory.                   Against this

legal    backdrop,   the   evidence       spotlighted        above,      eyed   in   a

prosecution-friendly way, was sufficient for a sensible factfinder

to find that Tum and HHCS agreed on the essential nature of a wire-

fraud conspiracy – i.e., that they agreed that Tum would defraud



     6
       On this we are not alone.     See, e.g., United States v.
Howard, 619 F.3d 723, 727 (7th Cir. 2010); United States v. Munoz,
430 F.3d 1357, 1368-69 (11th Cir. 2005); United States v.
Henningsen, 387 F.3d 585, 590 (7th Cir. 2004); United States v.
Crawford, 239 F.3d 1086, 1093 (9th Cir. 2001); United States v.
Loayza, 107 F.3d 257, 260-61 (4th Cir. 1997); United States v.
Hatch, 926 F.2d 387, 392 (5th Cir. 1991).

                                     -18-
someone with an interest in his income by misrepresenting that

Hussen worked for HHCS (keep in mind the checks from HHCS to

Hussen, who never worked there, and also the false tax info that

HHCS whipped up, which Tum based his e-filed joint-tax return on).

Admittedly, the case is close.          Yet we think that, applying the

relevant law to the specific facts involved here, this agreement is

enough to form the essential nature of the plan, even if HHCS did

not know whether the misrepresentations would be used to defraud an

insurance company, the IRS, or someone else.

            In a last attempt to turn the tide, Tum contends, rather

skillfully, that United States v. Rosenblatt, 554 F.2d 36 (2d Cir.

1977), should move us to reverse.        We stand our ground.

            Rosenblatt,   a   college    dean,   laundered   through   his

college's bank account checks that his supposed co-conspirator,

Morris Brooks, had handed him.          Id. at 37-38.   Brooks, a postal

worker, had fraudulently induced the government to issue the

checks.    Id.   Rosenblatt had no idea about Brooks's fraud – Brooks

had said that the checks were legal but that he needed them

laundered to help others evade taxes or conceal kickbacks.         Id. at

38.   Anyway, the government indicted the pair for conspiring to

defraud the United States, in violation of 18 U.S.C. § 371, the

general federal-conspiracy statute.        See id. at 37.    That statute

punishes two things: conspiracy "to commit any offense against the

United States," and conspiracy "to defraud the United States

. . . ."   Brooks pled guilty.    Id.     Rosenblatt rolled the dice and

                                  -19-
went to trial.      Id.   A jury found him guilty.   Id.   But the Second

Circuit reversed, concluding that there was no evidence that the

two had agreed to commit the same type of fraud on the United

States – Brooks's fraud involved unlawfully obtaining checks, and

Rosenblatt's involved tax evasion (for the most part).         Id. at 37-

40.

               Tum's case is different in at least two ways.     For one

thing, unlike Rosenblatt's, Tum's involves a conspiracy under the

wire-fraud statute (see 18 U.S.C. §§ 1343 and 1349), not the rather

"amorphous" conspiracy-to-defraud proviso of section 3717 – a

proviso, by the way, that requires a showing of a specific target,

i.e., the United States (or one of its agencies).8           For another

thing, as we have just explained, the evidence read in light of the

guilty finding shows that Tum and HHCS agreed to do the same crime

– wire fraud. Ultimately, then, Rosenblatt cannot save the day for

Tum.       And that is that.




       7
       See United States v. Stavroulakis, 952 F.2d 686, 690-92 (2d
Cir. 1992) (distinguishing Rosenblatt on a similar basis – i.e.,
that, unlike the Stavroulakis defendants, Rosenblatt was "charged
under the inherently . . . amorphous 'conspiracy to defraud' clause
of the general conspiracy statute" – and upholding convictions for
money-laundering conspiracy when one conspirator thought the money
came from drugs and the other thought it came from gambling).
       8
       See United States v. Brandon, 17 F.3d 409, 421-22 (1st Cir.
1994) (discussing Tanner v. United States, 483 U.S. 107, 128-32
(1987)).

                                   -20-
                                 Final Words

            Our   work   done,   we   affirm   Tum's   convictions   in   all

respects.




                                      -21-